tcmemo_2010_84 united_states tax_court franklin m and erlinda l sykes petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency and an accuracy-related_penalty pursuant to sec_6662 i r c for the tax_year after r’s concessions the issues for decision are whether ps are entitled to a casualty_loss deduction pursuant to sec_165 i r c and whether ps are liable for the accuracy-related_penalty pursuant to sec_6662 i r c held ps are liable for the deficiency and the accuracy-related_penalty franklin m sykes pro_se donna f herbert for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an alleged income_tax deficiency that respondent determined for petitioners’ tax_year after concessions by respondent the issues for decision are whether petitioners are entitled to a dollar_figure casualty_loss claimed on schedule a itemized_deductions pursuant to sec_165 for water damage sustained to their home and whether petitioners are liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their petition petitioners resided in california on or about date petitioners’ home sustained water damage due to the bursting of a bathroom sink water pipe petitioners submitted a claim to their insurance_company and 1respondent conceded expense adjustments of dollar_figure relating to auto and travel dollar_figure relating to depreciation for petitioners’ home and dollar_figure relating to mortgage interest for petitioners’ home 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure received a settlement check on or about date in the amount of dollar_figure the insurance company’s evaluation of the damage was based on a building repair estimate of dollar_figure from which the company subtracted a dollar_figure deductible and dollar_figure for depreciation petitioners allege that the loss relating to the water damage was greater than that allowed by their insurance claim they claim that the value of their home was reduced by approximately dollar_figure as a result of the water damage creating an additional casualty_loss for the tax_year of dollar_figure petitioners base the estimate of their loss on an appraisal of their home conducted by mr albert l romero mr romero’s appraisal estimates the value of petitioners’ property as of date it assumes that the property was in average overall condition during the effective date of the appraisal and states that adjustments were made for room count at dollar_figurem per room dollar_figurem per bath and gross living area at dollar_figure per sf rounded petitioners use the adjustment values in mr romero’ sec_3with adjustments the total casualty_loss claimed on petitioners’ form 1040x amended u s individual_income_tax_return for was dollar_figure 4the parties dispute the admissibility of mr romero’s appraisal under rule g formerly rule f because of respondent’s objection and petitioners’ failure to call the appraiser as a witness to identify his expert report and to be available for cross-examination about the report it is inadmissible in any event the outcome of the case does not turn on the admissibility of the appraisal appraisal to estimate the amount of the damage caused by the burst pipe additionally petitioners base their estimate on the loss of use of the portion of their home that suffered water damage during the period they conducted the repairs i burden_of_proof opinion the commissioner’s determination of a taxpayer’s liability is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner petitioners have not established that they meet the requirements under sec_7491 and for such a shift consequently the burden_of_proof remains on them moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any of the deductions claimed 503_us_79 a taxpayer must keep sufficient records to substantiate any deductions claimed sec_6001 ii casualty_loss expenses sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the case of individuals sec_165 allows as a deduction to an individual certain losses commonly referred to as casualty losses a casualty_loss is allowable to a taxpayer for a loss of property not connected with a trade_or_business or a transaction entered into for profit if the loss results from fire storm shipwreck or other_casualty see id pursuant to sec_165 a net_casualty_loss is only allowed to the extent it exceeds percent of adjusted_gross_income the amount of the casualty_loss allowed under sec_165 is the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 income_tax regs the method of valuation to be used in determining a casualty_loss is prescribed in sec_1_165-7 income_tax regs which provides as follows i in determining the amount of loss deductible under sec_165 the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under sec_165 shall be limited to the actual loss resulting from damage to the property ii the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty only the amount of the loss resulting from physical damage to property is deductible under sec_165 51_tc_543 affd 423_f2d_710 9th cir in petitioners retained albert l romero an allegedly certified appraiser to assess the value of their home after sustaining the water damage in his appraisal mr romero determined that the fair_market_value of petitioners’ home as of date was dollar_figure not taking into account the water damage however petitioners claim that the value of their home in date before the pipe burst was dollar_figure petitioners allege that the appraisal conducted by mr romero was overstated due to the rapidly increasing appreciation of property in southern california during the period in question and hence the comparable_property values he used were not reliable however mr romero used six comparable properties in his appraisal showing values of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure to support their position that mr romero’s appraisal was overstated petitioners cite zillow com an online appraisal service to estimate that the fair_market_value of their home in not taking into account the water damage was approximately dollar_figure to determine the value of their home after the water damage petitioners use mr romero’s valuations of dollar_figure per bedroom dollar_figure per bathroom and dollar_figure square foot calculating a loss of approximately dollar_figure this calculation assumes the complete removal of two bedrooms a bathroom and various common areas from their home in summary petitioners claim the value of their home after the water damage was dollar_figure resulting approximately in a dollar_figure casualty_loss a review of the evidence compels us to conclude that both petitioners’ estimates of the before and after values of their home do not constitute competent appraisals nor are they otherwise adequate to satisfy the requirements of the statute and regulations petitioners provide no probative evidence as to why mr romero’s before appraisal of dollar_figure is overstated or why their estimate of dollar_figure is more reliable further petitioners provide no probative evidence that their calculation of the casualty_loss based on mr romero’s per-room and square- foot valuations is an accurate portrayal of the amount of the damage petitioners are not experts in the area of home valuation and yet they have provided no evidence to the court that their dollar_figure estimate for the water damage is properly calculated petitioners did not call any witnesses or even themselves to substantiate the valuation of their casualty_loss nor did they submit any supplemental materials to establish that their estimation is reliable additionally petitioners have provided no evidence to sustain their assertion that the casualty_loss was not only the cost of tearing out replacing the walls and remediating the mold but the substantial loss of use of space which was not a part of the insurance_company assessment with regard to the costs of the repair work petitioners have not provided the court with any documentation that shows the actual cost or extent of the repairs either in the form of receipts or work reports further petitioners have submitted no evidence concerning any loss of use of the residence or any costs associated with such alleged loss of use other than cryptic notes of the appraiser mr romero stating that adjustments were made for dollar_figure per room dollar_figure per bathroom and dollar_figure per square foot mr romero’s notes do not explain why these estimates were computed or how the amounts were determined regardless of whether petitioners could quantify the loss of use of their property only loss for actual physical damage is deductible under sec_165 the burden of proving the amount of the casualty_loss is on petitioners and they have not established that they are entitled to more than has been allowed iii sec_6662 penalties under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 sec_6662 and b and imposes an accuracy-related_penalty equal to percent of any portion of an underpayment attributable to a taxpayer’s negligence or disregard of rules or regulations a substantial_understatement of tax or a substantial_valuation_misstatement respondent alleges that petitioners’ actions constitute either negligence or disregard of the rules or regulations therefore the court will not address whether petitioners’ actions constitute a substantial_understatement of tax or a substantial_valuation_misstatement sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs d isregard of rules and regulations means any careless reckless or intentional_disregard_of_rules_and_regulations sec_6662 a disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant id further an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith id petitioners submitted no evidence with respect to the sec_6662 penalty in their petition for redetermination petitioners claim that their accountant at the time didn’t know what he was doing however petitioners did not call their accountant as a witness at trial nor did they testify themselves as to his alleged incompetence see 115_tc_43 affd 299_f3d_221 3d cir petitioners also failed to keep adequate books_and_records and or to substantiate properly the items in question such a failure is evidence of negligence see sec_1_6662-3 income_tax regs consequently we conclude that respondent has met his burden of production for his determination of the accuracy-related_penalty based on negligence or disregard of rules or regulations additionally with regard to that determination petitioners have failed to meet their burden of proving that they acted with reasonable_cause and in good_faith we therefore sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty on the underpayment associated with the disallowed itemized_deductions of petitioners we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit decision will be entered under rule
